 MERCY-MEMORIAL HOSPITAL CORP.51Mercy-Memorial Hospital Corporation and Local 79,Service Employees International Union,AFL-CIO.Case 7-CA-12474May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINS1976, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent failedto file a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on November 7, 1975, by Lo-cal79,ServiceEmployees InternationalUnion,AFL-CIO, herein called the Union, and duly servedonMercy-Memorial Hospital Corporation, hereincalled the Respondent, the Acting General Counsel,herein called General Counsel, of the National LaborRelations Board, by the Regional Director for Re-gion 7, issued a complaint on November 21, 1975,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 28, 1970, fol-lowing an election conducted pursuant to a consentagreement approved by the Michigan EmploymentRelationsCommission, herein calledMERC, inMERC Case R70 B-60, MERC issued a certificationof representative certifying the Union as the exclu-sive collective-bargaining representative of an appro-priate unit of Respondent's Mercy Hospital employ-ees;' and that, commencing on or about November3, 1975, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On December 3, 1975,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On December 22, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 12,'Official notice is taken of the record in the representation proceeding,Case 7-RM-1010, as the term "record" is defined in Secs 102 68 and102 69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRARuling on the Motion for Summary Judgment 2In its answer to the complaint, Respondent admitsits refusal to bargain, but contends that the Union'scertification by the Michigan Employment RelationsCommission as exclusive representative for an appro-priate unit of Mercy Hospital employees cannot begiven comity by the Board because (1) the 1974amendments to the Act, extending the Board's juris-diction to include health care institutions, grant tothe Board exclusive jurisdiction in the area; (2) thebargaining unit in which the Union is certified doesnot constitute a full service and maintenance unitand, accordingly, does not conform to Board guide-lines;(3) a merger between Mercy Hospital, the hos-pital involved herein, and Memorial Hospital hasrendered inappropriate the singleMercy Hospitalunit for which the Union is certified; and (4) Re-spondent had a good-faith doubt as to the Union'scontinued majority status when it first refused to bar-gain in June 1972. Respondent further contends ithas a good-faith doubt as to the Union's current ma-jority status.Review of the record herein, including the recordin Case 7-RM-1010, reveals that, pursuant to a con-sentagreement, an election was conducted byMERC on May 20, 1970, which the Union won. Inthe absence of objections to the election, the Unionwas certified by MERC on May 28, 1970. Thereafter,collectivebargainingbetween the parties com-menced, but no agreement was reached and, on June30, 1972, the Respondent announced it would nolonger bargain as it did not believe the Union repre-sented a majority of the employees in the previouslycertified unit.On July 10, 1972, the Union filed a refusal-to-bar-2On April 23, 1976, Respondentfiled a motion to hold matterin abey-ance,contending that the issuesbefore theBoard herein are identical tothosewhich will be litigatedat a hearing in consolidatedCases 7-CA-12174, 7-CA-12015(1), 7-CA-12015(2), and 7-CA-12599, andmoving that,in the future, the instant case be consolidatedwith such casesWe note thatthe consolidatedcases allege violations of Sec 8(a)(1), (2), and(3) which arenot directly related tothe 8(a)(5) violation alleged hereinAccordingly, wedenythe motionto hold Case 7-CA-12474 inabeyance for future consoli-dation with Cases 7-CA-12174, et al224 NLRB No. 11 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDgam charge with MERC On May 16, 1973, afterconsidering a MERC administrative law judge's deci-sion recommending dismissal of the charge, MERCfound that Respondent's refusal to bargain was anunfair labor practice and ordered Respondent to bar-gain with the Union and take certain other remedialactionRespondent appealed MERC's decision totheMichigan Court of Appeals which, on March 15,1974, issued its decision affirming MERC's unfair la-bor practice determination 3 On June 12, 1974, theMichigan Supreme Court issued an order denyingRespondent's application for leave to appeal, andRespondent's motion for reconsideration of that or-der was similarly denied on September 12, 1974Thereafter on September 27, 1974, after the Au-gust 25, 1974, effective date of the hospital amend-ments, Respondent filed with the Board a representa-tion petition in Case 7-RM-1010 seeking a singleunit of all employees at Mercy and Memorial Hospi-talsThe Regional Director concluded that no ques-tion concerning representation existed and dismissedthe petition Thereafter, Respondent filed a timelyrequest for review of the Regional Director's decisionwith the Board On December 20, 1974, the Boardremanded the case to the Regional Director for ahearing and reinstated the petition for this purposeAfter a hearing, the case was transferred to the Boardfor decisionRespondent contended that an electionshould be directed in the requested two-hospital unitbecause the circumstances of the case compelled theBoard to deny comity to the certification of MERCand subsequent decisions of MERC and the Michi-gan courts finding a refusal to bargain In support ofitsposition that comity should be denied, Respon-dent argued that (1) MERC's certification of theUnion should not be recognized, as the hospitalamendments to the Act give the Board exclusive ju-risdiction over Respondent, (2) Respondent was notunder an obligation to bargain with the Union be-cause, at the time of the initial refusal to bargain inJune 1972, Respondent had a good-faith doubt as totheUnion's continued majority status, and (3) theMERC-certified unit was no longer appropriate be-cause Mercy and Memorial Hospitals had effected amerger which so integrated their operations that onlya unit encompassing employees at both locations isappropriateOn October 23, 1975, the Board issueditsDecision and Order 4 in which it,inter aha,foundRespondent's contentions to be without merit, statedthat the single Mercy Hospital unit certified was inclose conformity with units found appropriate by theBoard in similar cases, gave comity to the Michigan3ServiceEmployeesInternationalUnion, Local 79, AFL-CIO v MonroeMercy Hospital,52 Mich App 165, 216 NW2d 5894 221 NLRB 1 (1975)certification and proceedings, and dismissed the peti-tionIt thus appears that, except as hereafter discussed,Respondent is attempting to relitigate issues whichwere previously raised and decided by the Board inCase 7-RM-1010 It is well settled that in the ab-sence of newly discovered or previously unavailableevidence or special circumstances a respondent in aproceeding alleging a violation of Section 8(a)(5) isnot entitled to relitigate issues which were or couldhave been litigated in a prior representation proceed-ing sAll issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingRespondent further justifies its refusal to bargainby contending that, based on criteria currently ex-isting,Respondent has a good-faith doubt as to theUnion's continued majority statusWe find no meritin this contention Respondent has been found guiltyof refusal-to-bargain unfair labor practices and hasbeen directed to bargain by MERC and the Michi-gan courts, and we have previously given conclusiveeffect to those decisions 6 Where, as here, a respon-dent has unlawfully refused to bargain in good faithand has been ordered to do so, such respondent maynot contest the union's majority status without firstremedying its unfair labor practices by bargainingwith the union for a reasonable time I Further, it isestablished that after the expiration of the certifica-tion year an incumbent bargaining representative en-joys a presumption of continued majority status, andwe find that Respondent herein has offered no objec-tive facts whatsoever to rebut that presumption orsupport its alleged good-faith doubt of the Union'scontinued majority statusAccordingly, we shall grant the Motion for Sum-mary Judgment 8On the basis of the entire record, the Board makesthe following5SeePittsburgh Plate Glass Co v NLRB;313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c)6 221 NLRB 1 (1975)7 SeeNLRB v Warren Company Inc350 U S 107 (1955)SMemorial Hospital of Roxborough,220 NLRB 402 (1975)Screen PrintCorporation,151 NLRB 1266 (1965) MERCY-MEMORIAL HOSPITAL CORP53FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTRespondent is, and has been at all times materialherein, engaged in the operation of a health care in-stitution providing general and acute care for the sickand infirm During the year ending December 31,1974, a representative period, Respondent, in thecourse and conduct of its business operations, re-ceived gross revenues in excess of $500,000 for itshospital servicesDuring the year ending December31, 1974, a representative period, Respondent, in thecourse and conduct of its business operations, pur-chased supplies valued in excess of $50,000, of whichsupplies valued in excess of $5,000 were obtained di-rectly from suppliers located outside the State ofMichiganWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert j uris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDLocal 79, Service Employees International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Actelection conducted pursuant to a consent agreementapproved by MERC in MERC Case R70 B-60 inwhich a majority of the employees in said unit desig-nated the Union as their representative for the pur-pose of collective bargaining with Respondent, theUnion was certified as the collective-bargaining rep-resentative of the employees in said unit and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about October 29, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about November 3, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitAccordingly, we find that the Respondent has,since November 3, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe ActIIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll nurses aides, physical therapy aides, cen-tral supply aides, laboratory aides, pharmacyaides, ward clerks, orderlies, dietary employees,housekeeping employees, laundry employees,maintenance employees, and grounds employeesat the Respondent's Mercy Hospital in Monroe,Michigan,but excluding registered nurses,LPN's, GPN's, office clerical employees, profes-sional employees, technical employees, supervi-sors, and all other employees2 The certificationOn May 28, 1970, subsequent to a secret ballotIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided by 54DECISIONSOF NATIONALLABOR RELATIONS BOARDlaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Mercy-Memorial Hospital Corporation is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2Local 79, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act3All nurses aides, physical therapy aides, centralsupply aides, laboratory aides, pharmacy aides, wardclerks,orderlies,dietary employees, housekeepingemployees, laundry employees, maintenance employ-ees,and grounds employees at the Respondent'sMercy Hospital in Monroe, Michigan, but excludingregistered nurses, LPN's, GPN's, office clerical em-ployees, professional employees, technical employ-ees, supervisors, and all other employees, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct4 Since May 28, 1970, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct5By refusing on or about November 3, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Mer-cy-Memorial Hospital Corporation, Monroe, Michi-gan, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 79, Service Em-ployees International Union, AFL-CIO, as the ex-clusive bargaining representative of its employees inthe following appropriate unitAll nurses aides, physical therapy aides, cen-tral supply aides, laboratory aides, pharmacyaides, ward clerks, orderlies, dietary employees,housekeeping employees, laundry employees,maintenance employees, and grounds employeesat the Respondent's Mercy Hospital in Monroe,Michigan,but excluding registered nurses,LPN's, GPN's, office clerical employees, profes-sional employees, technical employees, supervi-sors, and all other employees(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b)Post at Mercy Hospital, Monroe, Michigan,copies of the attached notice marked "Appendix " 9Copies of said notice, on forms provided by the Re-gional Director for Region 7, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted Rea-9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading Posted by Orderof the National Labor Relations Board shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board MERCY-MEMORIAL HOSPITAL CORP55sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local79,ServiceEmployees InternationalUnion,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-lowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement The bargaining unit isAll nurses aides, physical therapy aides,central supply aides, laboratory aides, phar-macy aides, ward clerks, orderlies, dietary em-ployees,housekeeping employees, laundryemployees,maintenanceemployees,andgrounds employees at the Respondent's Mer-cy Hospital in Monroe, Michigan, but exclud-ing registered nurses, LPN's, GPN's, officeclericalemployees, professional employees,technical employees, supervisors, and all otheremployeesMERCY-MEMORIAL HOSPITAL CORPORATION